NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gilmore et al. (US 2005/0087016 A1, “Gilmore”).
Regarding Claim 1, Gilmore teaches an ultrasonic inspection apparatus (Fig.2), comprising: an acquisition unit (fig.2; element 226, a waveform-digitizer [0023], in combination with element 224, a data acquisition and waveform analysis computer) configured to acquire a signal indicating a fundamental wave and a second harmonic of an ultrasonic wave [0008], the fundamental wave and the second harmonic being obtained by the ultrasonic wave being scanned over an inspection object through a medium, at each scanning position ([0016]; [0008]); a calculation unit (fig.2; element 224) configured to calculate a value obtained by dividing a second harmonic amplitude by a square of a fundamental wave amplitude, at each scanning 

Regarding Claim 2, the ultrasonic inspection apparatus according to claim 1 is taught by Gilmore.
Gilmore further teaches that the output unit outputs an image as information on the defect of the inspection object ([0008]: the stored amplitude data at the fundamental frequency and the second harmonic frequency is used to generate a non-linear acoustic image, Also, see [0026]; [0015]; Fig.5). 

Regarding Claim 3, the ultrasonic inspection apparatus according to claim 1 is taught by Gilmore.
Gilmore further teaches that the calculation unit, at the each scanning position, calculates a value obtained by dividing the second harmonic amplitude by the fundamental wave amplitude ([0026]; [0029] disclose that through the scanning and non-linear image generation of f0 to 2f0 amplitude data as discussed above, regions of highest 2f0 to f0 amplitude ratio may be identified and displayed, such as shown in the exemplary amplitude intensity plot of FIG.5), and the output 

Regarding Claim 4, the ultrasonic inspection apparatus according to claim 2 is taught by Gilmore.
Gilmore further teaches that the calculation unit, at the each scanning position, calculates a value obtained by dividing the second harmonic amplitude by the fundamental wave amplitude ([0026]; [0029] disclose that through the scanning and non-linear image generation of f0 to 2f0 amplitude data as discussed above, regions of highest 2f0 to f0 amplitude ratio may be identified and displayed, such as shown in the exemplary amplitude intensity plot of FIG.5), and the output unit outputs information on the defect of the inspection object, based on the value obtained by dividing the second harmonic amplitude by the fundamental wave amplitude and the value obtained by dividing the second harmonic amplitude by the square of the fundamental wave amplitude ([0008]: the stored amplitude data at the fundamental frequency and the second harmonic frequency is used to generate a non-linear acoustic image, Also, see [0026]; [0015]; Fig.5). 

Regarding Claim 5, Gilmore teaches an ultrasonic inspection method, (Fig.1; [0023]-[0024]) comprising: acquiring a signal indicating a fundamental wave and a second harmonic of 

Regarding Claim 6, Gilmore teaches an ultrasonic inspection apparatus (Fig.2), comprising: an acquisition unit (fig.2; element 226, a waveform-digitizer [0023], in combination with element 224, a data acquisition and waveform analysis computer) configured to acquire a signal indicating a fundamental wave and a second harmonic of an ultrasonic wave [0008], the fundamental wave and the second harmonic being obtained by the ultrasonic wave being scanned over an inspection object through a medium, at each scanning position ([0016]; [0008]); and an output unit (a graphic display [0026], in combination with element 224, the data acquisition and waveform analysis computer) configured to output an image related with the inspection object ([0008]: the stored amplitude data at the fundamental frequency and the second harmonic frequency is used to generate a non-linear acoustic image, Also, see [0026]; [0015]; Fig.5), wherein the image has pixel values corresponding to each of the scanning position [0023], and the pixel values are values obtained by applying a predetermined pixel value conversion rule to values obtained by dividing the second harmonic amplitude at the corresponding scanning position by the square of the fundamental wave amplitude ([0024] 

Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Bohannan et al. (4,901,575) discloses a method and apparatus for detecting changes in the structural integrity of a structural member where the method comprising identifying the relative location of a detected localized defect in the structural member by determining the wavelength of the new fundamental or harmonic frequency or amplitude of the second signature and correlating said wavelength to the dimension along which the sounds of the second signature were detected so as to determine the distance from one end of the structural member to said localized defect (Claim 18).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861